DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 20, drawn to a work string clutch tool comprising a housing with inner grooves, an inner mandrel with outer grooves, and a torque sleeve comprising inner protrusions and outer protrusions, the inner protrusions configured to mate with the housing inner grooves, the outer protrusions configured to mate with the inner mandrel outer grooves.
Group II, claim(s) 11-19, drawn to a method of controlling torque between sections of a work string.

Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. 
During a telephone conversation with John Wustenberg on 10/29/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10, 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter
Claims 1-10, 20 are allowed.
This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest the following as specifically called for in the claimed combination:
A clutch tool for controlling torque transfer between first and second sections of a work string, the clutch tool comprising: a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel 
The closest prior art references are as follows:
Clapp (US 2495364) teaches a downhole clutch comprising cam rings (38, 58) configured to disengage when disengagement torque is exceeded by the driving torque, periodically rotating cam ring (38) with respect to lower cam ring (58). However, the clutch system of Clapp raises the driving member (31) and drill collar (13), increasing the compressional and torsional energy in the twisted joint, and releases the energy to percuss the bit during drilling operations at a desired percussion cycle but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer 

Zublin (US 1759337) teaches a spring (3a) loaded twist off preventer (12) comprising cooperatively formed faces (21) on a clutch sleeve (22), allowing the clutch faces to disengage when any relative torque between the clutch sleeves (19, 22) exceeds a predetermined amount, but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer grooves that extend along only an axial portion of the inner mandrel; and a torque transition area opening from the outer grooves and extending completely around the inner mandrel; a torque sleeve 
Geczy (US 4276944) teaches a downhole fluid motor assembly comprising a clutch (66) and clutch spring (78) configured to engage/disengage the motor based on drilling fluid circulation but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer grooves that extend along only an axial portion of the inner mandrel; and a torque transition area opening from the outer grooves and extending completely around the inner mandrel; a torque sleeve comprising inner protrusions engageable with the outer grooves and outer protrusions engageable with the outer grooves, the outer protrusions being angled; a biasing device to bias the inner protrusions of the torque sleeve into engagement with the outer grooves; wherein the biasing device is configured to bias the torque sleeve into engagement with both the 
Cornette (US 5323852) teaches a downhole torque limiting device (34) to limit maximum torque exerted on a screen during augering into a gravel pack comprising a clutch with cam lobes (107, 109) biased by a piston (134) configured to rotationally slip at a predetermined torque but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer grooves that extend along only an axial portion of the inner mandrel; and a torque transition area opening from the outer grooves and extending completely around the inner mandrel; a torque sleeve comprising inner protrusions engageable with the outer grooves and outer protrusions engageable with the outer grooves, the outer protrusions being angled; a biasing device to bias the inner protrusions of the torque sleeve into engagement with the outer grooves; wherein the biasing device is configured to bias the torque sleeve into engagement with both the inner and outer grooves such that torque is transferred between the housing and the inner mandrel; wherein torque transfer between the housing and the inner mandrel overcomes the bias of the biasing device to move the torque sleeve axially along the 
Beylotte (US 20110214963) teaches a locking clutch configured to transfer torque from the stator (2) to the rotor (1) of a downhole motor when the rotational speed of the rotor does not exceed the rotational speed of the housing by the locking clutch (20) mechanically engaging the rotating housing with the rotor, to impart rotation to the bit and free it from being stuck and once free the clutch (20) disengages but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer grooves that extend along only an axial portion of the inner mandrel; and a torque transition area opening from the outer grooves and extending completely around the inner mandrel; a torque sleeve comprising inner protrusions engageable with the outer grooves and outer protrusions engageable with the outer grooves, the outer protrusions being angled; a biasing device to bias the inner protrusions of the torque sleeve into engagement with the outer grooves; wherein the biasing device is configured to bias the torque sleeve into engagement with both the inner and outer grooves such that torque is transferred between the housing and the inner mandrel; wherein torque transfer between the housing and the inner mandrel overcomes the bias of the biasing device to move the torque sleeve axially along the inner mandrel; and wherein when the torque exceeds a threshold, the torque sleeve is moved into the torque transition area, 
Knobloch (US 20110240313) teaches a downhole torque limiter (300) comprising a driver end (302) and driven end (304) configured to slip with respect to each other when the magnitude of the torque applied to torque limiter exceeds the preset limit and will reset when rotation of the upper section ceases or is reduced, the torque limiter comprising an inner sleeve (360), grooves (342, 364), outer sleeve (362), ball bearing sets (328), and radially movable piston assemblies (400, 420) configured to rotationally engage/disengage the upper and lower mandrels but does not expressly state a housing that is non-rotatable with respect to the first section of the work string and comprising inner grooves; an inner mandrel that is non-rotatable with respect to the second section of the work string, the inner mandrel comprising: outer grooves that extend along only an axial portion of the inner mandrel; and a torque transition area opening from the outer grooves and extending completely around the inner mandrel; a torque sleeve comprising inner protrusions engageable with the outer grooves and outer protrusions engageable with the outer grooves, the outer protrusions being angled; a biasing device to bias the inner protrusions of the torque sleeve into engagement with the outer grooves; wherein the biasing device is configured to bias the torque sleeve into engagement with both the inner and outer grooves such that torque is transferred between the housing and the inner mandrel; wherein torque transfer between the housing and the inner mandrel overcomes the bias of the biasing device to move the torque sleeve axially along the inner mandrel; and wherein when the torque exceeds a threshold, the torque sleeve is moved into the torque transition area, disengaging the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims 11-19 directed to an invention non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.
The application has been amended as follows: 

In the Claims submitted 9/4/2019:
Claims 11-19: Cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674